DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2022 has been entered.
 
Election/Restrictions
Claims 1-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03 January 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 17 August 2022, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
In addition to Applicant’s remarks, the closest prior art of record, known by Bernard et al. (WO 2014/016517), teaches a rheology additive comprising a diamide, said additive existing or used in the form of a paste that is pre-activated and pre-concentrated in a polar organic solvent or plasticizer [0013].  Bernard et al. teaches 15-45% by weight [0037] of a fatty acid diamide which comprises a reaction product of:
at least one diamine
at least one saturated hydroxycarboxylic fatty acid selected from 9-hydroxystearic acid and/or 10-hydroxystearic acid [0016-0021].
Bernard et al. teaches employing reactive diluents in the present invention, however fails to explicitly teach employing from 70% to 95% by weight of at least one monofunctional (meth)acrylic reactive diluent comprising a cycloaliphatic group or more than one cycyloaliphatic groups, said cycloaliphatic optionally being substituted with at least one C1 to C4 alkyl.  
Bernard et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the fatty acid diamide rheology additive, to the specific claimed fatty acid diamide-based thixotropic rheology additive comprising from 70-95% by weight of at least one monofunctional (meth)acrylic reactive diluent comprising at least a cycloaliphatic group, with sufficient specificity.  Such a reconstruction of the claims would be based on impermissible hindsight.
One of ordinary skill in the art would not look go Gonzalez et al. to render obvious the deficiencies of Bernard et al., since the primary purpose of Gonzalez et al. is directed to radiation polymerizable compositions and printing inks, and not to producing a rheology additive, as is the inventive feature of Bernard et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767